Title: To George Washington from Clement Cruttwell, 1 May 1794
From: Cruttwell, Clement
To: Washington, George


               
                  Sir
                  England Wokingham, Berkshire May 1st 1794
               
               By the will of the late Dr Wilson Prebendary of westminster & Rector of S. Stephens Walbrook in London I was directed to transmit to your Excellency a Copy of his Fathers Works the Venerable Bishop of Sodor & Man; and the English Bible in which are contained the notes of that good Bishop.  I have yet delayed to fulfill the desire of my mind that I might at the same have the honour of requesting a place in your Library for a work of my own A Concordance, by me intended as a Companion to the Bible, that you may long enjoy the Honours you have well deserved in a country of peace & Prosperity is the fervent wish and prayer of Your Excellency’s Most Obedient Servant and Admirer
               
                  Clement Cruttwell
               
            